DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-16 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al. (US Pat. No. 7,760,078).
	Regarding claim 1, Miki teaches operating device for a human-powered vehicle (See abstract), comprising:
a base member including a power-supply accommodating part configured to accommodate a power supply extending along a reference plane (See abstract, Fig. 4-6, 120 and Col. 8, lines 11-14);
circuitry provided on the base member to extend along an additional reference plane intersecting with the reference plane (See abstract, Fig. 4-6, 120 and Col. 9, lines 21-25); and
an operating member pivotally coupled to the base member about a pivot axis (See abstract, Fig. 4-6, 120 and Col. 8, lines 4-10), wherein
the circuitry includes a circuit board provided to the base member to extend along the additional reference plane (See abstract, Fig. 22, and Col. 4, lines 32-36).
Regarding claim 5, Miki teaches at least one of the reference plane and the additional reference plane extends along the pivot axis (See Fig. 4-6).
Regarding claim 6, Miki teaches at least one of the reference plane and the additional reference plane intersects with the pivot axis (See Fig. 4-6).
Regarding claim 7, Miki teaches the base member includes a first end portion configured to be coupled to a handlebar, a second end portion opposite to the first end portion, and a grip portion provided between the first end portion and the second end portion (See Fig. 4-6).
Regarding claim 8, Miki teaches operating device for a human-powered vehicle (See abstract), comprising:
a base member including a power-supply accommodating part configured to accommodate a power supply extending along a reference plane (See abstract, Fig. 4-6, 120 and Col. 8, lines 11-14);
circuitry provided on the base member to extend along an additional reference plane intersecting with the reference plane (See abstract, Fig. 4-6, 120 and Col. 9, lines 21-25); and
an operating member pivotally coupled to the base member about a pivot axis (See abstract, Fig. 4-6, 120 and Col. 8, lines 4-10), wherein
the circuitry includes a circuit board provided to the base member to extend along the additional reference plane (See abstract, Fig. 22, and Col. 4, lines 32-36);
at least one of the reference plane and the additional reference plane intersects with the pivot axis (See Fig. 4-6);
the base member includes a first end portion configured to be coupled to a handlebar, a second end portion opposite to the first end portion, and a grip portion provided between the first end portion and the second end portion (See Fig. 4-6);
at least one of the power-supply accommodating part and the circuitry is at least partly provided at the second end portion of the base member and 1s at least partly provided farther from the first end portion than the pivot axis is from the first end portion  (See Fig. 4-6 and 22).
Regarding claim 9, Miki teaches one of the power-supply accommodating part and the circuitry is at least partly provided above the other of the power-supply accommodating part and the circuitry in a mounting state where the first end portion is coupled to the handlebar (See Fig. 4-6 and 22).
Regarding claim 10, Miki teaches one of the power-supply accommodating part and the circuitry at least partly overlaps with the pivot axis when viewed along the pivot axis (See Fig. 4-6 and 22).
Regarding claim 11, Miki teaches one of the power-supply accommodating part and the circuitry is closer to the operating member than the other of the power-supply accommodating part and the circuitry (See Fig. 4-6 and 22).
Regarding claim 12, Miki teaches the base member includes a first lateral surface and a second lateral surface, the second lateral surface 1s provided on a reverse side of the first lateral surface along the pivot axis, and one of the power-supply accommodating part and the circuitry is at least partly provided on one of the first lateral surface and the second lateral surface (See Fig. 4-6 and 22).
Regarding claim 17, Miki teaches the circuitry includes at least one of a communicator, an antenna, an informing unit, and a controller (See Col. 9, 21-28, Fig. 4-6 and 22).
Regarding claim 18, Miki teaches the circuitry is mounted to the base member (See Fig. 4-6 and 22).
Regarding claim 19, Miki teaches the base member includes a circuitry accommodating part configured to accommodate the circuitry extending along the additional reference plane (See Fig. 4-6 and 22). 
Regarding claim 20, Miki teaches the reference plane extends parallel to the pivot axis (See Fig. 4-6 and 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (US Pat. No. 7,760,078).
Regarding claim 2, Miki teaches the reference plane and the additional reference plane intersect with each other to define an intersection angle, and the intersection angle is equal to or smaller than 150 degrees (See Fig. 4-6, Miki does not explicitly state a specific angle of intersection between the two intersecting planes. However, it is clear to a person of ordinary skill in the art that the angle is greater than 90 degrees and less than 180 degrees. Between 90 and 150 degrees are potential intersecting angles that one of ordinary skill in the art could have pursued with a reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.).
Regarding claim 3, Miki teaches the intersection angle is equal to or larger than 30 degrees (See Fig. 4-6, Miki does not explicitly state a specific angle of intersection between the two intersecting planes. However, it is clear to a person of ordinary skill in the art that the angle is greater than 90 degrees and less than 180 degrees.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683